Order entered March 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00999-CV

                             LOUIS MARTIN, JR., Appellant

                                             V.

                U.S. MERCHANTS FINANCIAL GROUP, INC., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-15757

                                         ORDER

       We GRANT appellant’s March 12, 2014 unopposed motion to extend appellate deadlines

and ORDER the reply brief be filed no later than March 24, 2014.



                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE